DETAILED ACTION
This office action is in response to the correspondence filed on 12/31/2019. Claims 1-20 are still pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Koshinuma et al. (US Pub. No. 20160275272 A1) discloses a user authentication system including password cracking analysis. While Koshinuma discloses a password cracking determination unit that determines whether or not a password matches a password candidate generated by the password candidate generation unit; the password cracking determination unit determines that there is a possibility of password cracking being attempted if the password matches the password candidate; the password cracking determination unit may determine that a possible password cracking attempt is going on also when the degree of similarity between the password and the password candidate is calculated to be greater than a given threshold, in other words, when the password and the password candidate are similar, it fails to disclose initiating a first matching session based on a set of password spray criteria being satisfied; and during the first matching session: generating a common digital signature corresponding to a set of common passwords according to a set of scoring patterns, each scoring pattern of the set of scoring patterns corresponding to a different password length; generating a spray digital signature corresponding to a set of potential spray passwords according to the set of scoring patterns as described in the claims.
Jakobsson et al. (US Pub. No. 20120284783 A1) discloses password strength scoring. While Jakobsson discloses a proposed password can be decomposed into basic components to determine and score transitions between the basic components and create a password score that measures the strength of the proposed password based on rules and that password scores may be a function of password length, it fails to disclose initiating a first matching session based on a set of password spray criteria being satisfied; and during the first matching session: generating a common digital signature corresponding to a set of common passwords according to a set of scoring patterns; generating a spray digital signature corresponding to a set of potential spray passwords according to the set of scoring patterns; and determining a similarity between the common digital signature and the spray digital signature as described in the claims.
Tian et al. (NPL – “StopGuessing: Using Guessed Passwords to Thwart Online Guessing”) discloses defending password-protected resources from online guessing attacks. While Tian discloses features that can help distinguish benign and attack traffic including mechanisms to penalize fail events with commonly guessed passwords more, to protect accounts with weak passwords better, and to distinguish user-generated typos from other fails without storing any information which exposes accounts to new risk in the event of a server breach, it fails to disclose initiating a first matching session based on a set of password spray criteria being satisfied; and during the first matching session: generating a common digital signature corresponding to a set of common passwords according to a set of scoring patterns; generating a spray digital signature corresponding to a set of potential spray passwords according to the set of scoring patterns; and determining a similarity between the common digital signature and the spray digital signature as described in the claims.
Therefore, the pending claims are allowed as the prior art of record does not disclose all the features including initiating a matching session based on a set of password spray criteria being satisfied; generating a common digital signature corresponding to a set of common passwords and a spray digital signature corresponding to a set of potential spray passwords, according to a set of scoring patterns, determining a similarity between the common digital signature and the spray digital signature as described in the claims; nor would it have been obvious to one of ordinary skill in the art to further modify the prior art to include all of the deficient features, as set forth in the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed references disclose relevant inventions of unauthorized login attempts and password scoring.
US 20150242603 A1		US-PGPUB	Cross; Micah M. et al.
US 20080155651 A1		US-PGPUB	Wasmund; Michael
US 20150288694 A1		US-PGPUB	Liebl, III; Alois Louis et al.
Please see PTO-892. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KA SHAN CHOY/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435